         Case 2:18-cv-01316-TSZ Document 86 Filed 03/27/20 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          MAR 27 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MIKESHIA MORRISON, on behalf of                  No.    20-80038
herself and all others similarly situated,
                                                 D.C. No. 2:18-cv-01316-TSZ
                 Plaintiff-Petitioner,           Western District of Washington,
                                                 Seattle
 v.
                                                 ORDER
ESURANCE INSURANCE COMPANY, a
foreign automobile insurance company,

                 Defendant-Respondent.

Before: FRIEDLAND and MILLER, Circuit Judges.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s order denying class action certification. See Fed. R. Civ. P. 23(f);

Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005).




LW/MOATT
